Citation Nr: 1802160	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-31 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee condition.

2. Entitlement to service connection for right knee patellar chondromalacia.

3. Entitlement to service connection for a left shoulder condition.

4. Entitlement to service connection for right shoulder osteoarthritis.

5. Entitlement to service connection for coronary artery disease.

6. Entitlement to service connection for right foot pes planus.

7. Entitlement to service connection for chronic obstructive pulmonary disease.

8. Entitlement to service connection for lumbar spondylosis.

9. Entitlement to service connection for a cervical spine condition.
10. Entitlement to service connection for peripheral neuropathy of all four extremities. 


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1964 to March 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

On April 7, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, St. Petersburg, Florida, that the appellant died in January 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.



		
A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


